Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-22 in the reply filed on 08/19/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden.  This is not found persuasive because despite applicants’ statement that a thorough search for the subject matter of any one Group would encompass a search for the subject matter of the remaining Groups, therefore search and examination of the entire application could be made without serious burden, applicants have not substantiated such a statement.  Furthermore, in response to applicants’ position, for example, the search for the polyurethane embodiments requires the searching of different classes of invention and the use of different search strategies, as compared to the search for the article; this position is sufficient to establish that a serious burden exists if all Groups were required to be searched and examined.    
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,954,397. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to curable photochromic compositions comprising a first isocyanate-reactive component, a second isocyanate component, and a third photochromic component wherein the ratio of isocyanate to isocyanate-reactive groups is at least 4:1.  The difference between the application claims and the patent claims  lies in the fact that the patent claims includes many more elements and is thus much more specific.  Since application claims are anticipated by claims 1-23 of the copending claims, they are not patentably distinct.
Claims 1-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/636,434 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to curable photochromic compositions comprising a first isocyanate-reactive component, a second isocyanate component, and a third photochromic component wherein the ratio of isocyanate to isocyanate-reactive groups is at least 4:1.  The difference between the application claims and the copending claims  lies in the fact that the copending claims includes many more elements and is thus much more specific.  Since application claims are anticipated by claims 1-15 of the copending claims, they are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0199524 to Rukavina et al. in view of U.S. Patent No. 4,160,853 to Ammons et al.
As to claims 1-4, 7-9, Rukavina discloses a curable photochromic composition comprising photochromic compounds (0393-0394), 0.05 equivalents of 1,10-decanediol, 0.05 equivalents of a polycarbonate diol, 0.3 equivalents of trimethylolpropane, and 1 equivalent of 4,4-methylene bis cyclohexyl isocyanate (Formulation No. 19, equivalent ratio is 1:0.4).  The molecular weight of polycarbonate diol used in the examples is 1,000 g/mol.  This sits outside of the claimed range.
Ammons discloses curable polyurethanes used in optical articles comprising the reaction product of a polycarbonate diol with a molecular weight of 500 to 5,000 (5:25-30), diisocyanate, and chain extender.
At the time of filing it would have been obvious to a person of ordinary skill in the art to substitute the polycarbonate diol or Rukavina with the higher molecular weight polycarbonate diol or Ammons to provide a transparent, energy absorbing urethane that has minimal lacerative injury and improved weather and hydrolysis resistance (4:20-25).
As to claims 5-6, Rukavina discloses polyurethane prepolymers prepared from the diols and diisocyanates (polyurethanediisocyanate) (0183).
As to claim 10, Rukavina discloses hydroxyl functional acrylates (acrylic polyols) are suitable polyol components (0155, 0159).  Accordingly, it would have been obvious to a person of ordinary skill in the art to replace some of the polycarbonate diol with 10 to 30% by weight of hydroxyl functional acrylates in the coating of Rukavina with a reasonable expectation of success that the substitution would result in the desired properties.
As to claim 11, Rukavina discloses suitable photochromic compounds, such as benzopyrans and naphthopyrans (0398).
As to claims 12, 13 and 17-21, Rukavina further teaches an article, which is a photochromic article or a photochromic lens (Rukavina, claim 44) comprising at least one layer of the polyurethane and at least one layer of a polycarbonate (1e., substrate; optical substrate) (Rukavina, claim 47), wherein the polyurethane has hard crystalline and soft amorphous segments (Rukavina, [0067-0068]), wherein hard segments, 1e., the crystalline or semi-crystalline region of the urethane polymer, result from the reaction of the isocyanate and a chain extender, such as an aliphatic polyol having 4 to 18 carbon atoms or a low molecular weight polyol having a molecular weight of less than about 200; wherein the soft segment, i.e., the amorphous, rubbery region of the urethane polymer, results from the reaction of the isocyanate and a polymer backbone component, for example a polyester polyol (such as a polycarbonate polyol) (Rukavina, [0068]).
Given the coating composition of Rukavina in view of Ammons is substantially identical to the curable photochromic composition of the present invention, it is clear that:
the coating of Rukavina using the coating composition would inherently be a phase- separated coating, and
wherein when cured, the polycarbonate polyol would inherently form a plurality of soft segment domains in the coating and the polyisocyanate would inherently form a plurality of hard segment domains in the coating, or
the polyisocyanate and the least one polyol having at least 3 hydroxyl groups together would inherently form a plurality of hard segment domains,
wherein the photochromic substance would inherently at least partially reside in the plurality of soft segment domains from the polycarbonate polyol, and wherein when cured, the coating of the Rukavina in view of Ammons would inherently exhibit a Fischer microhardness of at least 10 N/mm/?, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
Further, while Rukavina in view of Ammons does not explicitly refer the coating being a “phase-separated coating’, as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a phase- separated coating, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
As to claims 14 and 22, while Rukavina in view of Ammons does not explicitly teach a specific Tg of the soft segments and a specific Tg of the hard segments in the coating, given the coating composition of Rukavina is substantially identical to the curable photochromic composition of the present invention, it is clear that the Tg of the soft segments and the Tg of the hard segments in the coating of Rukavina in view of Ammons would have a substantially identically Tg of the soft segments and a substantially identical Tg of the hard segments in the coating, when cured, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
As to claims 15 and 16, given that Rukavina further teaches that the polyurethane comprises portions of crystalline particles with amorphous portions therebetween wherein the portions of the crystalline particles have thickness of less than 50 nm and length and width of 4 nm to 8 nm, that the crystalline particles comprise at least about 40% of the total volume of the polyurethane material, and that the crystalline particles are aligned along a distance of about 1-50 nm along any direction (Rukavina, [0222]; [0230], [0232], [0234]), it is clear that the portions or plurality of soft segments present in the polyurethane in Rukavina in view of Ammons would necessarily have a size less than 100 nm as presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763